ACCEPTED
                                                                                          03-14-00714-CV
                                                                                                  4715673
                                                                                                  4685527
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    3/30/2015
                                                                                     3/31/2015 9:30:05
                                                                                               3:54:16 AM
                                                                                                       PM
                                                                                        JEFFREY D. KYLE
                                                                                                    CLERK
                                  NO. 03-14-00714-CV

                                                            FILED IN
                                                     3rd COURT OF APPEALS
                          IN THE COURT OF APPEALS        AUSTIN, TEXAS
                      THIRD JUDICIAL DISTRICT OF TEXAS
                                                     3/31/2015 3:54:16 PM
                               AUSTIN, TEXAS           JEFFREY D. KYLE
                                                             Clerk
             On Appeal from the 98th Judicial District Court of Travis County
                        Cause Number No. D-1-GN-12-002467

                                     KEVIN TARR

                                       Appellant,

                                            v.

        LANTANA SOUTHWEST HOMEOWNERS’ ASSOCIATION, INC.,

                                        Appellee,


                       AGREED MOTION TO EXTEND TIME

TO THE HONORABLE COURT:

                Appellee, Lantana Southwest Homeowners’ Association (“Lantana”)

files this First Unopposed Motion for Extension of Time to File Appellee’s Reply

Brief, pursuant to Texas Rules of Appellate Procedure 38.6 and 10.5(b)(1), and

would respectfully show unto the Court the following:

        1.      The current deadline for filing Lantana’s Reply Brief is April 16,

2015.

        2.      Lantana seeks a 30-day extension of time to file its Reply Brief,

whereby the deadline would be on May 16, 2015.
                                            1
      3.     This extension of time is sought because the briefing required for the

Reply Brief is extensive, and the undersigned counsel for Lantana has both

depositions and a mediation in two multiple party cases during the time the

briefing is required under the current deadline. Because the cases both involve

multiple parties and because the dates were agreed upon in advance of Appellant’s

Brief, it would be inefficient and impractical to attempt to reschedule the prior

commitments so that adequate time may be afforded to the briefing.

      4.     This is the first Motion for Extension of Time filed with the court by

Lantana.

      5.     This motion is agreed/unopposed.

      6.     This extension of time is not requested for mere delay, but to allow

counsel adequate time to accurately present the issues on appeal.

      For these reasons, Appellee Lantana respectfully requests that this Court

grant a 30-day extension of time to file its Reply Brief herein, and set the deadline

for filing the same to May 16, 2015.




                                         2
                              Respectfully submitted,
                              ROBERTS MARKEL WEINBERG BUTLER HAILEY PC


                              ___________________________________
                              GREGORY B. GODKIN
                              Texas State Bar No. 24002146
                              111 Congress, Suite 1620
                              Austin, TX 78701
                              ggodkin@rmwbhlaw.com
                              Telephone: (512) 279-7344
                              Fax: (713) 840-9404
                              Attorneys for Lantana Southwest Homeowners’
                              Association, Inc.


                     CERTIFICATE OF COMPLIANCE
      Pursuant to Rule 9.4 i(3) of the Texas Rules of Appellate Procedure, I certify

that the word count in this Lantana Southwest Homeowners’ Association, Inc.’s

First Unopposed Motion for Extension of Time to File its Appellee Brief is 523

words.

                                      _________________________________
                                      GREGORY B. GODKIN


                     CERTIFICATE OF CONFERENCE

      On March 26, 2014, Gregory B. Godkin, counsel for Appellee, conferred

with Matthew Ploeger, counsel for Appellant, regarding the matter at issue in this

Motion.   Mr. Ploeger is agreed/unopposed to the relief sought in Lantana


                                         3
Southwest Homeowners’ Association, Inc.’s First Motion for Extension of Time to

File its Reply Brief.


                                       _________________________________
                                       GREGORY B. GODKIN


                          CERTIFICATE OF SERVICE

      I hereby certify that pursuant to Tex. R. Civ. P. 21a, a true and correct copy

of the foregoing instrument was served upon the parties listed below by fax,

delivery service, messenger, mail, and/or through the serving party’s electronic

filing service provider, this 30th day of March, 2015.

Via Facsimile No. (512) 298-1787
Mr. Matthew Ploeger
Law Office of Matthew Ploeger
901 S. Mopac Expressway, Suite 300
Barton Oaks Plaza, Building One
Austin, Texas 78746
(512) 298-2088 Phone

Attorney for Kevin Tarr


                                       _________________________________
                                       GREGORY B. GODKIN




                                         4